Citation Nr: 0029855	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas, that found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a low back disability and denied entitlement to service 
connection for hearing loss and tinnitus.  During the appeal 
period, the veteran changed residences and now resides in 
Louisiana.  As such, the New Orleans, Louisiana, RO, now has 
jurisdiction of this case.

Additional relevant evidence concerning the petition to 
reopen a claim for service connection for a low back disorder 
was submitted on behalf of the veteran subsequent to the 
issuance of the most recent July 1999 Statement of the Case 
(SOC).  The veteran has not waived RO consideration of this 
evidence.  However, as the Board herein resolves this claim 
in the veteran's favor, a remand to the RO for the issuance 
of a supplemental statement of the case is not warranted.  

The Board recognizes that the veteran was notified of 
certification of this appeal by a November 1999 letter from 
the RO.  The recently-submitted evidence, received at the RO 
in August 2000, does not meet the 90-day time limit for RO 
consideration.  38 C.F.R. § 20.1304(a) (2000).  However, an 
exception to that time limit applies to evidence which was 
not available within the applicable time limit.  38 C.F.R. 
§ 20.1304(b) (2000).  Here, some of the new medical evidence 
is dated in April 2000 and, thus, was not in existence within 
90 days after certification of the appeal. 

The issues of entitlement to service connection for hearing 
loss, tinnitus, and a low back disorder on the merits are the 
subject of the Remand immediately following this decision. 



FINDINGS OF FACT

1.  The RO denied a claim for service connection for a low 
back disorder in a June 1983 rating decision.  The veteran 
was notified of this decision in June 1983 and did not 
appeal.

2.  Evidence has been presented since the June 1983 RO 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The June 1983 RO rating decision that denied entitlement 
to service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (2000).

2.  Evidence received since the June 1983 RO rating decision 
that denied entitlement to service connection for a low back 
disorder is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back disorder

I.  Factual background

The available service medical records show no complaints or 
findings pertaining to the veteran's low back.  Examination 
of the spine was normal on separation examination in August 
1962.

The veteran originally claimed entitlement to service 
connection for a low back disorder, claimed as an injury to 
the tail bone, in April 1983.  He reported no post-service 
medical treatment.  The RO denied the claim by means of a 
June 1983 rating decision.  The veteran was notified of the 
RO's decision and his appellate rights by letter dated June 
22, 1983.  He did not appeal.    

In April 1999, the veteran sought to reopen his claim for 
service connection for a low back disorder.  In support of 
his claim, he provided, inter alia, an April 1980 x-ray of 
his lumbar spine showing rather advanced osteoarthritis and 
degenerative changes and disc disease.  The veteran also 
submitted an April 2000 statement from John D. Martin, M.D. 
that noted that the veteran's back "pain symptoms began 
while working in the military in the early 1960s when he was 
thrown from a horse during a military rodeo resulting in a 
fractured sacrum."  


II.  Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (2000).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d) 
and 20.302 (2000).

By letter dated June 22, 1983, the RO notified the veteran of 
the June 1983 rating decision denying service connection for 
a low back disorder.  The veteran was also advised of his 
appellate rights, and did not appeal.  Therefore, the RO's 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2000).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received subsequent to June 1983 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim had been submitted.  The 
additional medical records show that the veteran has been 
diagnosed as having a low back disorder.  This evidence is 
new as it was not of record in 1983.  It is also material.  
The claim was denied in 1983, in part, because there was no 
medical evidence of a current low back disorder.  This 
evidence bears directly and substantially on the specific 
matter under consideration, and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for a low back disorder must be reopened. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.


REMAND

Entitlement to service connection for hearing loss, tinnitus, 
and a low back disorder

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  See 38 C.F.R. 
§ 3.103(a) (2000).

Concerning a low back disorder, the issue that was addressed 
by the RO was whether new and material evidence had been 
submitted to reopen the claim.  It would be prejudicial to 
the appellant if the Board were to proceed to decide the 
question of service connection at this point, since the Board 
finds that additional evidentiary development is necessary 
for a fair decision in this case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

With respect to the hearing loss and tinnitus claims, the RO 
denied the veteran's claims as not well grounded, a legal 
basis no longer in effect.  Accordingly, the Board finds that 
a review of the prior decision should be undertaken by the RO 
based on the current state of the law.

The Board finds that potentially relevant records have not 
been obtained by the RO.  For example, the veteran's service 
medical records appear to be incomplete.  Only entrance and 
separation examination reports are of record.  However, he 
reported that he was treated for a low back injury at the 
sick bay and at the U.S. Naval Hospital at Camp Pendelton, 
California.  See Sheed v. Derwinski, 2 Vet. App. 256, 259 
(1992) (VA has a duty to obtain records directly from a 
treating facility when a veteran alleges treatment at such a 
facility during service, and records thereof are not 
otherwise available).  Further, the veteran requested that 
the RO obtain his service personnel records.  Additional 
development is warranted in this regard.

Additionally, in July 1999 the veteran indicated that he was 
treated by VA for hearing loss and tinnitus.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  
He also asserted in an August 2000 letter that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  It further appears that his complete treatment 
records from James A. Ghadially, M.D. and John D. Martin, 
M.D. are not of record.  Only written statements from these 
doctors are of record. 

Finally, the Board notes that the veteran has not been 
afforded VA examination.  Given the uncertainty of the 
etiology of the veteran's claimed disabilities, on remand he 
should also be afforded appropriate VA examinations to 
resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993) (where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, the Board should seek "a 
medical opinion as to whether [the claimant's] current 
disabilities are in any way related to or a residual of those 
experienced in service.")  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center and any other indicated agency, and 
request copies of the veteran's complete 
service medical records and service 
personnel records.  Development of the 
evidence with regard to any missing 
service medical records should be 
accomplished.  

2.  Contact the U.S. Naval Hospital at 
Camp Pendelton, California, and request 
the veteran's complete medical records, to 
include clinical records, including those 
showing any treatment for a back injury 
between 1959 and 1962.  Document all 
efforts to obtain the records and 
associate all responses with the claims 
file.

3.  Request that the veteran provide a 
complete list of those who have treated 
him for his low back disorder, hearing 
loss, and tinnitus since his separation 
from service and obtain all records of 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in any 
treatment received at any VA facilities 
and from James A. Ghadially, M.D. and 
John D. Martin, M.D.  The RO should point 
out that actual treatment records, as 
opposed to summaries, are pertinent. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
C.F.R. § 3.159(c) (2000).

4.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

5.  After the foregoing development has been 
accomplished, afford the veteran a 
comprehensive VA examination in order to 
determine the exact nature and etiology of 
any low back disorder.  The claims folder and 
a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the date of onset and etiology 
of any current low back disorder.  
Specifically, is it at least as likely as not 
that any current low back disorder was caused 
by an in-service disease or injury? 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

6.  Afford the veteran a comprehensive VA 
examination in order to determine the exact 
nature and etiology of any hearing loss and 
tinnitus.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder.  All tests 
deemed necessary by the examiner are to be 
performed. 

Based upon the medical documentation on file, 
the examiner should specifically express an 
opinion as to the date of onset and etiology 
of any current hearing loss and/or tinnitus.  
Specifically, is it at least as likely as not 
that any current hearing loss and/or tinnitus 
was caused by an in-service disease or 
injury? 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained since the issuance 
of the July 1999 SOC.  

9.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto. 
    
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 



